14-2529
     Sattar Nessa v. Lynch
                                                                                       BIA
                                                                                Vomacka, IJ
                                                                               A094 939 002
                             UNITED STATES COURT OF APPEALS
                                 FOR THE SECOND CIRCUIT

                                   SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER FILED
ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE
(WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY
OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals for
 2   the Second Circuit, held at the Thurgood Marshall United States
 3   Courthouse, 40 Foley Square, in the City of New York, on the
 4   2nd day of July, two thousand fifteen.
 5
 6   PRESENT:
 7            REENA RAGGI,
 8            GERARD E. LYNCH,
 9            DENNY CHIN,
10                 Circuit Judges.
11   _____________________________________
12
13   M D MAIN SATTAR NESSA, AKA MOHAMMED
14   MAIN SATTAR NESSA, AKA MOHAMMED
15   MAIN UDDIN,
16              Petitioner,
17
18                      v.                                           14-2529
19                                                                   NAC
20
21   LORETTA E. LYNCH, UNITED STATES
22   ATTORNEY GENERAL,
23            Respondent.
24   _____________________________________
25
26   FOR PETITIONER:                    David J. Rodkin, New York, New York.
27
28   FOR RESPONDENT:                     Joyce R. Branda, Acting Assistant
29                                       Attorney General; Justin R. Marken,
1                                 Senior Litigation Counsel; Robert D.
2                                 Tennyson, Trial Attorney, Office of
3                                 Immigration Litigation, United
4                                 States Department of Justice,
5                                 Washington, D.C.
6
7        UPON DUE CONSIDERATION of this petition for review of a

8    Board of Immigration Appeals (“BIA”) decision, it is hereby

9    ORDERED, ADJUDGED, AND DECREED that the petition for review is

10   DENIED.

11       Petitioner M D Main Sattar Nessa, a native and citizen of

12   Bangladesh, seeks review of a June 20, 2014, decision of the

13   BIA affirming a June 28, 2013, decision of an Immigration Judge

14   (“IJ”)    denying   Sattar   Nessa’s   application   for   asylum,

15   withholding of removal, and relief under the Convention Against

16   Torture (“CAT”).    In re M D Main Sattar Nessa, a.k.a. Mohammed

17   Main Sattar Nessa, a.k.a. Mohammed Main Uddin, No. A094 939 002

18   (B.I.A. June 20, 2014), aff’g No. A094 939 002 (Immig. Ct. N.Y.

19   City June 28, 2013).    We assume the parties’ familiarity with

20   the underlying facts and procedural history in this case.

21       Under the circumstances of this case, we have reviewed the

22   IJ’s decision as modified by the BIA.    See Xue Hong Yang v. U.S.

23   Dep’t of Justice, 426 F.3d 520, 522 (2d Cir. 2005).            The

24   applicable standards of review are well established.        See 8
                                     2
1    U.S.C. § 1252(b)(4)(B); Yanqin Weng v. Holder, 562 F.3d 510,

2    513 (2d Cir. 2009).

3        The regulations require IJs to exercise the Attorney

4    General’s discretion to deny asylum to applicants who establish

5    eligibility    based   solely    on   past   persecution        when   the

6    Government establishes a fundamental change in circumstances

7    sufficient to rebut the presumption of well-founded fear.               8

8    C.F.R. § 1208.13(b)(1).          We review the agency’s factual

9    findings regarding changed country conditions for substantial

10   evidence.     Lecaj v. Holder, 616 F.3d 111, 114-115 (2d Cir.

11   2010).

12       Here, the IJ reasonably found that although Sattar Nessa

13   credibly    established   past   persecution    by   the    Bangladesh

14   Nationalist Party (“BNP”) based on his membership in the Awami

15   League (“AL”), entitling him to a presumption of future

16   persecution,    that   presumption     was   rebutted      by     changed

17   circumstances in Bangladesh.      The IJ reasonably relied on human

18   rights reports on Bangladesh issued by the U.S. Department of

19   State, and we have held that such reports are “usually the best

20   available source[s] of information on country conditions.”

21   Xiao Ji Chen v. U.S. Dep’t of Justice, 471 F.3d 315, 341 (2d
                                       3
1    Cir. 2006) (citations and internal quotation marks omitted));

2    see also Tu Lin v. Gonzales, 446 F.3d 395, 400 (2d Cir. 2006).

3    Although the 2007 State Department Report suggested that

4    conditions in Bangladesh had worsened under BNP rule, the 2008

5    State Department Report provided that the AL had won the

6    majority of parliamentary seats in the national election, which

7    was “free and fair,” though “marked by isolated irregularities

8    and sporadic violence.”     The 2008 Report identified no instance

9    of recent violence against AL members by the BNP.

10       The 2012 State Department Report on Bangladesh also

11   provided substantial support for the IJ’s findings.        It showed

12   that the AL had remained in power since the election four years

13   earlier.       Although   the   2012   Report    did   suggest   that

14   “politically    motivated   violence    remained   a   problem,”   it

15   reported few specific instances of such violence and described

16   those instances as internal to the parties or linked to criminal

17   activities.      Furthermore,    the   only   specific   example   of

18   politically motived violence discussed in the 2012 Report was

19   committed by “members of the student wing of the ruling party,”

20   who “beat and killed a passerby . . . because they thought he

21   belonged to the opposition party.”            See Jian Hui Shao v.
                                       4
1    Mukasey, 546 F.3d 138, 153 (2d Cir. 2008) (noting that “isolated

2    reports” of persecution were insufficient to suggest that an

3    alien would be singled out for persecution).              Contrary to

4    Sattar Nessa’s argument, the IJ considered the particular

5    circumstances of his case, and determined that no contrary or

6    countervailing evidence was presented to undermine the findings

7    of the State Department Reports.        See Lecaj, 616 F.3d at 115-16.

8    Therefore, the agency’s finding that the presumption that

9    Sattar Nessa will be persecuted in Bangladesh was rebutted by

10   changed     country   conditions   is    supported   by   substantial

11   evidence.     This finding formed an adequate basis to deny

12   asylum, withholding of removal, and CAT relief.        Id. at 119-20.

13       For the foregoing reasons, the petition for review is

14   DENIED.

15                                  FOR THE COURT:
16                                  Catherine O=Hagan Wolfe, Clerk




                                        5